Detailed Action
1. 	This Action is in response to Applicant's amendment filed on September 17, 2021. Claims 41, 43, 46-51, 53-60 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claims  41, 43, 46-51, 53-60 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 41, 43, 46-51, 53-60, the prior art of record teaches system, method and apparatus for avoiding in-device coexistence interference between different radio technologies deployed in adjacent bands on the same device by controlling and separating the LTE signaling and the non-LTE signaling using dedicated time intervals to separate LTE signaling from non-LTE signaling.
However, after the amendment to claims 41, 43, 46-51, 53-60, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims  41, 43, 46-51, 53-60 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “identifying the receivers to the source radio station and the source radio station determining .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	KANGAS P et al. (WO 2006128948 A1) discloses determine when the transmissions of the mobile station cause interference to reception by a receiver in the mobile station, and indicate to the network that a change in a transmission parameter of the mobile station is desired.
	Narasimha; Murali et al. (US 10123345 B2) discloses performing interference avoidance to avoid interference from transmissions of signals of the second wireless technology to reception of signals of the first wireless technology if the first set of measurements indicates interference due to transmission of signals of the second wireless technology by the wireless terminal.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
October 12, 2021